[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                    FILED
                                                        U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              SEPT 22, 2008
                                                           THOMAS K. KAHN
                               No. 07-14248
                                                                CLERK


                      D. C. Docket No. A73-767-298

HUA HUI CHEN,

                                                                 Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                 Respondent.



                  Petition for Review of a Decision of the
                       Board of Immigration Appeals


                           (September 22, 2008)

Before DUBINA, HULL and FAY, Circuit Judges.

PER CURIAM:
      Petitioner Hua Hui Chen (“Chen”) petitions this court for review of an order

of the Board of Immigration Appeals (“BIA”) denying her motion to reopen

removal proceedings and to file a successive asylum application.

      “We review the denial of a motion to reopen removal proceedings for abuse

of discretion.” Li v. U.S. Att’y Gen., 488 F.3d 1371, 1374 (11th Cir. 2007); Ali v.

U.S. Att’y Gen., 443 F.3d 804, 808 (11th Cir. 2006). We review legal

determinations de novo. Li, 488 F.3d at 1374.

      After reviewing the record, reading the parties’ briefs, and having the

benefit of oral argument, we deny the petition for review because, even if Chen

were permitted to reopen or to file a successive application independent of a

motion to reopen, Chen’s claims fail on the merits. Based on Chen’s testimony

and the evidence presented, we conclude that Chen has not shown a well-founded

fear of future persecution. Although generally this court should remand asylum

eligibility issues to the BIA, see INS v. Orlando Ventura, 537 U.S. 12, 16-17, 123
S. Ct. 353, 355-56 (2002), remand is unnecessary where “the result of a remand to

the [BIA] is a foregone conclusion such that remand would amount to nothing

more than a mere formality.” Hussain v. Gonzales, 477 F.3d 153, 158 (4th Cir.

2007), quoted in Calle v. U.S. Att’y Gen., 504 F.3d 1324, 1330-31 (11th Cir. 2007)

(determining that no remand was required to address on the merits petitioner’s

                                         2
motion for reconsideration and stating that the petitioner’s “arguments offered

nothing more than reiteration of her assertions in her [original] motion” that the

BIA had already rejected).

       Here, the BIA’s opinion confirms that it did not believe the evidence

established a well-founded fear of future persecution. Chen’s successive asylum

claim arises from her violation of China’s one-child family planning policy, and

the BIA expressly stated that Chen “has not demonstrated that she will be

sterilized or otherwise subjected to coercive population control measures due to

the birth of three foreign-born children.” Thus, we conclude that this case falls

within the rare circumstances making remand unnecessary because even if the BIA

were to reopen or to consider the successive application, Chen would not be

entitled to relief.

       PETITION FOR REVIEW DENIED.




                                          3